DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has insufficient antecedent basis for “the ventilation chamber side”, “the partition wall side (line 13)”, “the outlet side (line 19)” and “the end portion side (line 21)”. These are interpreted as –a ventilation chamber side--, –a partition wall side--, --an outlet side of the cylindrical wall—and –an end portion side of the cylindrical wall--.
Claim 1 also recites “the ventilation hole includes the first ventilation hole and the second ventilation hole”. This is unclear for multiple reasons:
It is unclear in scope how a single hole can be two holes. Ventilation hole interpreted as –at least one ventilation hole—for further examination.
There is improper antecedent basis for “the first ventilation hole” and “the second ventilation hole”. 
The antecedent basis issues continue in claims 2 and 6 when each claim recites “the ventilation hole” which is inconsistent antecedent basis with the already cited first and second ventilation holes. It is unclear which hole (and/or both holes) the claim(s) is/are referring to. 
Claims 4 and 5 are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gericke (US 6708713).

Regarding claim 1, Gericke (FIGs 1-3) discloses “A fuel tank valve device (FIG 1), comprising: 
a housing (14, 16), in which a partition wall (40, 42) is provided to partition a valve chamber (interior of 18) below and a ventilation chamber (interior of 14) above, the partition wall being provided with an opening (28) therein to communicate the valve chamber with the ventilation chamber (see FIG 3), and an outlet (22) is formed in a peripheral surface of the housing on the ventilation chamber side (extends outward on top side, see FIG 3); 
a float valve (30), which is configured to be lifted and lowered in the valve chamber to become abutted against and separated from the opening (Column 2 lines 51-54); and 
a fuel vapor pipe (26), which is connected to the outlet outside the housing (see FIG 1), 
wherein a cylindrical wall (entire structure of 34, including 36, 46, 48, and 50; read on “cylindrical” as 34, 48, and 50 are cylindrical; claim not seen to require a complete cylinder, consistent with incomplete cylinders in FIGs 3 and 9 of the application) is provided in the ventilation chamber (see FIG 3), the cylindrical wall communicating with the outlet (communicates above) and extending from the outlet (at least 50 extends diametrically away from 22) toward an inner side of the ventilation chamber (see “outlet side” and “inner/end portion side” in annotated FIG 3x below), and 
a ventilation hole (52’s) is provided in a surface of the cylindrical wall on the partition wall side (bottom-facing surfaces of 50) (52’s are open to the bottom side and therefore are seen to be “provided in a surface of the cylindrical wall on the partition wall side”) to communicate with the ventilation chamber, and an end portion (48) of the cylindrical wall on an extending direction side (diametrically opposite side relative to 22) is closed (understood as “closed” as it abuts 40), 
wherein a shielding portion (46) which is overlapped with the opening when the housing is viewed along the axial direction of the float valve (46 is axially aligned with 28) is provided on the surface of the cylindrical wall on the partition wall side (bottom-facing side), the ventilation hole includes the first 

    PNG
    media_image1.png
    723
    1060
    media_image1.png
    Greyscale


Regarding claim 2, Gericke (FIGs 1-3) discloses “wherein the ventilation hole is provided so as to be displaced relative to the opening (52’s are radially displaced relative to the opening 28, the opening defining a vertical centerline of the device) when the housing is viewed along an axial direction of the float valve (reiterated from above, 52’s are radially offset relative to a vertical axis defined by a centerline of 28).”

Regarding claim 6, Gericke (FIGs 1-3) discloses “wherein the surface of the cylindrical wall on the partition wall side (bottom-facing surfaces) includes a flat surface portion (bottom surface of 50 seen to be flat, in particular where 52’s are located), and the ventilation hole is provided in the flat surface portion (see FIG 3).”

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Gericke further discloses “wherein a regulation wall (34) which extends toward the partition wall is provided on … the surface of the cylindrical wall on the partition wall side (bottom-facing side).”
Gericke is silent regarding “[a regulation wall which extends toward the partition wall] is provided on a peripheral edge of the first ventilation hole on the second ventilation hole side in [the surface of the cylindrical wall on the partition wall side]. Instead, the wall 34, at best, is adjacent a peripheral edge of 52.
No art renders obvious the deficiencies of Gericke. Furthermore, while physically possible, modifying the position of 34 of Gericke to be “on a peripheral edge of the first ventilation hole on the second ventilation hole side” (one of the 52’s) would be impermissible hindsight reasoning, and could render Gericke inoperable.
Regarding claim 5, Gericke is silent regarding “
No art renders obvious the deficiencies of Gericke. Furthermore, it is likely that Gericke would not be able to accommodate this structure, and that such structure could render Gericke inoperable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valves similar to the application are disclosed by Ando et al (US 8042564) and King et al (US 6405747). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK C WILLIAMS/Examiner, Art Unit 3753